Citation Nr: 1213920	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  07-34 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In May 2008, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.

In October 2008 and July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development and readjudication. 


FINDING OF FACT

The Veteran's currently diagnosed anxiety disorder had its onset during his active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Board has granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, no additional discussion of VA's duty to notify and assist is necessary with respect to that matter.

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011). 

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2011).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011). 

Factual Background

The Veteran contends that his claimed acquired psychiatric disorder had its onset during his active service.  Alternately, he maintains that his claimed psychiatric condition is secondary to his service-connected disabilities, to include irritable bowel syndrome (IBS).  His other service-connected disabilities were noted to include fibromyalgia, traumatic arthritis of the lumbar spine, tinnitus, iliotibial band syndrome of the left and right hips, sinusitis, left ankle sprain, left 5th toe fracture residuals, right ring finger injury residuals, and gallbladder disease (status post cholecystectomy).

Service treatment records are void of any treatment or diagnosis of any psychiatric disorder.  A February 1988 treatment record detailed complaints of heart beating fast, shortness of breath, and slight chest pain.  The examiner listed an assessment of upper respiratory infection (URI).  Significantly, in a September 1996 Report of Medical History questionnaire taken at retirement, the Veteran gave a history of depression or excessive worry.  He also endorsed a problems with loss of memory or amnesia.  The examining physician noted that the Veteran was depressed about early retirement. Reference was also made to the Veteran's concern that his short term memory had decreased. 

A February 1997 VA general medical examination report noted that psychiatric findings were within normal limits. 

An October 1998 VA outpatient treatment record stated that the Veteran complained of "'feeling lonely' - wife concerned over him 'being depressed' - no prior [history] - recent medical problems to include [gall bladder disease] and [irritable bowel syndrome]."  The examiner listed an assessment of adjustment disorder with depressed mood.  An additional note dated in October 1998 reflected that the Veteran complained of an episode of palpitations/anxiety.  In December 1998, the Veteran complained of recent increased stress, irritable bowel complaints, and daily abdominal pains.  The examiner assessed irritable bowel symptoms and adjustment disorder.  The Veteran's abdominal pains were listed as stable in January 1999.  It was assessed that his IBS and anxiety were both stable. 

A March 1999 VA treatment record showed complaints of stress in afternoon and palpitations as well as listed an assessment of anxiety.  In April 1999, the Veteran complained of increased gastrointestinal cramping and increased stressors.  The assessment was irritable bowel syndrome symptoms and anxiety.  It was indicated that the Veteran was being treated for depression/anxiety in June 1999.
A June 1999 private treatment record listed an impression of irritable bowel syndrome.  It was indicated that the Veteran seemed to be improved with low dose antidepressant.  

In a December 2000 VA treatment note, the Veteran asserted that he noticed stress would cause increased IBS symptoms.  Numerous private psychiatric treatment notes dated between April 2001 and March 2002 included discussions of the Veteran's medical conditions in the commentary regarding his psychiatric complaints, to include panic attacks and anxiety.  These medical conditions specifically included IBS.  A treatment provider indicated that some of the Veteran's anxiety was related to gastrointestinal dysfunction.  Additional VA treatment notes dated from 2002 to 2003 reflected findings of anxiety, IBS, and depression. 

In a March 2005 statement, the Veteran asserted that his service-connected IBS affected him mentally and caused irritability.  He filed a claim for service connection for anxiety in December 2005.

VA treatment notes dated in 2005 detailed continued findings of anxiety and history of anxiety attacks. 

In a March 2006 statement, the Veteran indicated that his anxiety began in the fall of 1997 and that he finally spoke to a VA physician about it in 1998.  He reported that his anxiety still exists. 

In a June 2006 VA intestines examination report, the examiner listed a diagnosis of IBS with no significant change in frequency or severity. 

In a December 2006 VA posttraumatic stress disorder (PTSD) VA examination report, a VA psychologist noted a diagnosis of generalized anxiety disorder with panic, listing the Axis III factors as chronic pain and IBS. 

In a December 2006 VA fibromyalgia VA examination report, a VA examiner listed a diagnosis of fibromyalgia syndrome (includes trigger/tender points, headaches, fatigue, anxiety, disordered sleep, IBS).  It was further noted that night sweats were a symptoms most likely related to or caused by anxiety disorder.  The examiner did not find any physical/medical conditions which would explain night sweats.

In a December 2006 statement, the Veteran asserted that he suffered multiple panic attacks in service.  He indicated that he was treated for his claimed anxiety disorder in February 1988.  Along with his assertions, he submitted a copy of a service treatment note dated in February 1988 showing that he was treated for an upper respiratory infection and given medication for treatment of congestion with no antibiotic prescribed. 

In a March 2007 VA PTSD VA examination addendum report, a VA psychologist opined that there was little reason to attribute the Veteran's anxiety disorder entirely to fibromyalgia.  He concluded that the Veteran's claimed condition was a characteristic of his personality and had been long standing.  He stated that it was most unlikely that the anxiety disorder was caused entirely by fibromyalgia and was a personality characteristic.  He further indicated that he could not determine to what extent the fibromyalgia may have contributed to the Veteran's anxiety without resorting to mere speculation. 

Additional VA treatment records dated in 2008 and 2011 detailed continued findings of anxiety disorder and IBS, each noted to be stable with treating medications.  During his May 2008 hearing, the Veteran again reported that he had experienced psychiatric symptomatology, to include heart palpitations, anxiety, and shortness of breath, in service but was afraid that reporting it could affect his position.  

In a January 2009 VA mental disorders examination report, the examiner provided a diagnosis of anxiety disorder NOS (not otherwise specified) and chronicled the current nature and severity of the Veteran's current psychiatric disorder.  However, he did not provide any opinions regarding the likely etiology of the Veteran's psychiatric disorder.

In February 2010, the Veteran submitted a copy of a May 2008 excerpt from an Institute of Medicine (IOM) report.  It was noted that evidence showed that service in Southwest Asia during the 1990-1991 conflict placed veterans at increased risk for developing anxiety disorders, depression, and substance abuse problems.  

In a September 2010 VA mental disorders examination report, a VA psychologist listed a diagnosis of anxiety disorder NOS.  It was indicated that the Veteran denied having those symptoms prior to service, reporting that he began to have anxiety symptoms while in service.  In a May 2011 addendum, the same VA psychologist highlighted that the Veteran did not meet the criteria for a generalized anxiety disorder diagnosis.  Thereafter, he opined that there was not any evidence to suggest that the Veteran's concern about his IBS impacted his anxiety disorder NOS diagnosis.  

In an August 2011 VA digestive examination report, a VA APRN noted that anxiety disorder was not diagnosed until 2006.  It was indicated that symptoms of fibromyalgia, IBS, and chronic sinusitis were diagnosed previous to anxiety disorder.  She noted that fibromyalgia, IBS, and chronic sinusitis were aggravated by the Veteran's anxiety disorder NOS.  A baseline of severity was noted to be difficult if not impossible to determine, as medical evidence was not present to establish a baseline.  However, she later commented that a sinus infection could intensity symptoms of anxiety.  

In an additional addendum dated in November 2011, the same VA psychologist from September 2010 and May 2011 indicated that he could not find any evidence that suggested that any service-connected disability, other than, IBS, caused or permanently aggravated beyond normal progression, the Veteran's diagnosed anxiety disorder NOS.  He again reiterated that the Veteran denied having anxiety symptoms prior to service and reported that he began to have anxiety symptoms while in service.




Analysis

First, post-service VA and private treatment records did reflect findings of current acquired psychiatric disorders, to include anxiety disorder NOS.  Shedden element (1) is therefore met. 

Shedden element (2) is also satisfied as to this claim.  Service treatment records reflected that the Veteran reported complaints of heart beating fast, shortness of breath, slight chest pain, depression, excessive worry, and memory loss.  The evidence also includes the Veteran's statements and sworn testimony asserting in-service psychiatric symptomatology as well as continuity of symptoms since service.  Here, the Veteran is competent to report symptoms of feeling depressed, shortness of breath, heart palpitations, and/or anxiety because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran has continually indicated that he had no problems with depression or anxiety prior to service and has had continual problems with anxiety since service.  The Board is clearly aware that the Veteran's statements and testimony are self-serving.  However, the undersigned found his personal testimony to genuine, credible, and consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  The Board finds that the Veteran's reported history of continued symptomatology since active service, both competent and credible. 

A finding of a nexus between the Veteran's current acquired psychiatric disorder and in-service complaints is still needed to satisfy Shedden element (3) in this claim.  As noted above, in a September 2010 VA mental disorders examination report along with May 2011 and November 2011 addendum reports, a VA psychologist listed a diagnosis of anxiety disorder NOS.  While acknowledging that his opinion is not particularly definitive, the Board does recognize that the VA psychologist repeatedly highlighted that the Veteran denied having psychiatric symptoms prior to service but reported that he began to have anxiety symptoms while in service.  

In view of the totality of the evidence, including the Veteran's documented in-service complaints of anxiety episodes and excessive worry, the current findings of anxiety disorder NOS, the undefinitive yet positive September 2010 and November 2011 VA psychologist opinions, and the competent and credible lay statements of record asserting continuity of symptomatology since service, the Board finds that the evidence supports the conclusion that the claimed acquired psychiatric disorder is causally related to the Veteran's active service.  As such, the Board finds that entitlement to service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


